— Appeal by the defendant from a judgment of the County Court, Nassau County (Capilli, J.), rendered August 23, 1985, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we conclude that it was legally sufficient to sustain the defendant’s conviction of burglary in the second degree (see, Penal Law § 140.25). The complainant testified that he returned to his mother’s home at about midafternoon and "heard noises” and thereafter observed the defendant in a bedroom "crouching down”. In addition, the complainant found drawers open or on the floor in both his mother’s and brother’s bedrooms. Despite the absence of evidence indicating a forcible entry, the jury could reasonably find that the defendant entered and remained unlawfully in the dwelling since he did not have a license or privilege to do so (see, Penal Law § 140.00 [5]). Moreover, the intent to commit a crime within the premises can be inferred from the circumstances of the unlawful entry (see, People v Barnes, 50 NY2d 375, 381; People v Mackey, 49 NY2d 274, 280). Finally, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Brown, Lawrence and Harwood, JJ., concur.